ML:MEF

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

~~ eee LLL X
UNITED STATES OF AMERICA COMPLAINT
- against - (T. 18, U.S.C., § 1951)
DAVID SCOTT, 19-MJ-26
Defendant.
eee Le X

EASTERN DISTRICT OF NEW YORK, SS:

WILLIAM J. SCHIERLE, being duly sworn, deposes and states that he is a
Task Force Officer with the Bureau of Alcohol, Tobacco and Firearms (“ATF”), duly
appointed according to law and acting as such.

Count One: Hobbs Act Robbery

On or about December 23, 2018, within the Eastern District of New York, the
defendant DAVID SCOTT did knowingly and intentionally obstruct, delay and affect
commerce and the movement of articles and commodities in commerce, by robbery, to wit:
robbery of United States currency from the Mobil gas station located at 35-15 Greenpoint
Avenue, Queens, New York.

(Title 18, United States Code, Section 1951)

Count Two: Hobbs Act Robbery

On or about December 30, 2018, within the Eastern District of New York, the

defendant DAVID SCOTT did knowingly and intentionally obstruct, delay and affect

commerce and the movement of articles and commodities in commerce, by robbery, to wit:
robbery of United States currency from the Shell gas station located at 187-41 Hillside
Avenue, Queens, New York.

(Title 18, United States Code, Section 1951)

Count Three: Hobbs Act Robbery

On or about January 3, 2019, within the Eastern District of New York, the
defendant DAVID SCOTT did knowingly and intentionally obstruct, delay and affect
commerce and the movement of articles and commodities in commerce, by robbery, to wit:
robbery of United States currency from the Mobil gas station located at 84-04 Parsons
Boulevard, Queens, New York.

(Title 18, United States Code, Section 1951)

The source of your deponent’s information and the grounds for his belief are as
follows:!

1. I am a Task Force Officer assigned to the ATF and New York City
Police Department (“NYPD”) Joint Robbery Task Force, and have been involved in the
investigation of numerous cases involving robberies and firearms offenses. The information
in this Complaint comes from my personal involvement in the investigation, a review of
records of the ATF, NYPD and other government agencies, including video footage recorded
by surveillance cameras, reports of victim interviews, conversations with other law

enforcement officers and an interview of the defendant after he had waived his Miranda

 

 

! Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
rights. Unless specifically indicated, all conversations and statements described in this
affidavit are related in sum and substance and in part only.

2. On or about December 23, 2018 at approximately 5: 15 am., a black
~ man, later identified as the defendant DAVID SCOTT, entered the Mobil gas station located
at 35-15 Greenpoint Avenue, Queens, New York. According to video surveillance, the
defendant was wearing a black jacket with a white Patagonia insignia on the left wrist and
white stains on the shoulders, a black ski mask that covered his head and face, with the
exception of his eyes and the bridge of his nose, black gloves, dark pants, and bright blue
Adidas sneakers with three white stripes on the side and red on the heel. Upon entering the
gas station store, the defendant approached the clerk behind the counter (“Victim 1”), placed
his hand inside his jacket, simulating a gun, and demanded money. Victim 1 handed the
defendant the cash register tray, the defendant removed the cash, and then exited the location.
According to Victim 1, the defendant stole approximately $300 to $400 and fled on foot.

3, On or about December 30, 2018 at approximately 7:50 p.m., a black
man, later identified as the defendant DAVID SCOTT, entered the Shell gas station located at
187-41 Hillside Avenue, Queens, New York. According to video surveillance, the defendant
was wearing dark pants, a black jacket with white stains on the shoulders and a white insignia
on the left wrist, a black hood and mask that covered his mouth, black gloves and bright blue
Adidas sneakers with three white stripes on the side and red on the heel. When the defendant
entered the gas station store, there was another customer who appeared to be buying lottery
tickets. Upon entering the gas station store, the defendant approached the clerk behind the

counter (“Victim 2”), brandished what appeared to be a black firearm and demanded money.
4

The customer ran out of the store. After the defendant pointed the apparent firearm at Victim
2, Victim 2 gestured to the cash register and placed his hands up in the air. The defendant
removed an unknown amount of U.S. currency from the register and then fled the location on
foot.

4. On or about January 3, 2019 at approximately 7:00 p.m., a black man,
later identified as the defendant DAVID SCOTT, entered the Mobil gas station located at 84-
04 Parsons Boulevard, Queens, New York. According to video surveillance, the defendant
was wearing dark pants, a black jacket with white stains on the shoulders and a white insignia
on the left wrist, a black hood and mask that covered his mouth, black gloves and bright blue
Adidas sneakers with three white stripes on the side and red on the heel. Shortly after
entering the gas station store, the defendant approached the clerk behind the counter (“Victim
3’), brandished what appeared to be a black firearm and demanded money. After the
defendant pointed the apparent firearm at Victim 3, Victim 3 removed the tray from the cash
register and handed it to the defendant. The defendant took the register tray, which contained
approximately $2,500 of U.S. currency, and exited the location, fleeing on foot with the
register tray.

5. Based on video surveillance obtained from a commercial business
located at 84-16 Parsons Boulevard, the black man that robbed the Mobil gas station located
at 84-04 Parsons Boulevard, Queens, New York, then fled on foot in the direction of 84th
Road. After crossing Parsons Boulevard and walking down 84th Road, the perpetrator
entered the driver’s side of a legally parked black Volkswagen Cabriolet. Thereafter, the

perpetrator fled eastbound on 84th Road in the black Cabriolet.
5

6. Based on law enforcement records, the defendant DAVID SCOTT has a
black 2001 Volkswagen Cabriolet, license plate number HPZ4964, registered to him at his
home address of 104-17 189th Street, St. Albans, New York, 11412 (the “Black Cabriolet”).

7. On or about January 7, 2019 at approximately 7:30 p.m., a Sergeant ~ .
from the New York City Police Department (“NYPD”) observed the defendant DAVID
_ SCOTT driving the Black Cabriolet southbound on Sutphin Boulevard towards 88th Avenue.
That Sergeant further observed the defendant make a right on 88th Avenue, a one-way street,
and travel the wrong way down 88th Avenue at an accelerated rate of speed, thereby violating
New York State Penal Law (“NYPL”) § 120.20, which prohibits reckless endangerment.

8. On or about January 9, 2019 at approximately 6:30 p.m., the defendant
DAVID SCOTT was stopped by NYPD officers while driving the Black Cabriolet in the
vicinity of 40th Avenue and 30th Street in Queens, New York, and placed under arrest in
connection with his January 7, 2019 violation of NYPL § 120.20. Thereafter, the defendant
was brought back to the ATF Office in Bronx County, New York, where he was read his
Miranda rights. After affirming that he understood those rights, in writing and orally, the
defendant identified himself as the perpetrator in still images of video surveillance obtained
from the Mobil gas station located at 35-15 Greenpoint Avenue, Queens, New York at
‘approximately 5:15 a.m. on December 23, 2018 , the Shell gas station located at 187-41
Hillside Avenue, Queens, New York on December 30, 2018 at 7:50 p.m., and the Mobil gas
station located at 84-04 Parsons Boulevard, Queens, New York on January 3, 2019 at

approximately 7:00 p.m. Additionally, the defendant admitted utilizing the Black Cabriolet
6

during the course of the aforementioned robberies, informed law enforcement that the firearm
utilized was a BB gun, and disclosed the location of the BB gun within the defendant’s home.

9. During the course of that interview, the defendant DAVID SCOTT
signed a form granting ATF permission to search his Samsung phone, which was in the Black
Cabriolet at the time of his apprehension. Upon a search of that phone, I located numerous
pictures of the defendant wearing bright blue Adidas sneakers with three white stripes down
the side and red on the heel. Based on my review of video surveillance from the robberies on
December 23, 2018, December 30, 2018, and January 3, 2019, I believe that the bright blue
sneakers in the photographs on the defendant’s phone are the same sneakers that the
defendant wore in each of these robberies.

10.. Upon returning to the ATF office, officers conducted an inventory
search of the Black Cabriolet. As part of that search, officers recovered a black Patagonia
jacket with a white insignia on the left wrist and white stains on the shoulders. Based on my
review of video surveillance from the robberies on December 23, 2018, December 30, 2018,
and January 3, 2019, I believe that the black Patagonia jacket recovered from the Black
Cabriolet is the same jacket as the one that the defendant DAVID SCOTT wore in each of
these robberies.

11. During the course of the same interview, the defendant signed a written
consent form, granting ATF permission to search his bedroom within his home, located at
104-17 189th Street, St. Albans, New York, 11412. Upon conducting a search of the
defendant’s bedroom, law enforcement located a pair of bright blue Adidas sneakers with

three white stripes down the side and red on the heel. In a white plastic bag, law enforcement
Case 1:19-cr-00031-FB Document1 Filed 01/10/19 Page 7 of 7 PagelD #: 7

also located $100 in U.S. currency and a dark gray BB gun that appeared to be the same
gun as the one that was brandished in the aforementioned robberies on December 23, 2018,

December 30, 2018 and January 3, 2019.

WHEREFORE, your deponent respectfully requests that the defendant DAVID

WILLIA JERLE

Task Force Officer
Bureau of Alcohol, Tobacco and Firearms

SCOTT be dealt with according to law.

Sworn to before me this
10th day of January, 2019

é

THE HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
